Citation Nr: 1422531	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  08-37 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increase rating for a right ankle disability, currently rated as 10 percent disabling.

2.  Entitlement to an increase rating for a left ankle disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	American Legion


WITNESSES AT HEARING ON APPEAL

Appellant 



ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1982 until August 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the RO. 

In October 2010, the Veteran testified at a hearing with the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

In December 2010, the Board remanded the case for additional development.  After completion of the requested development, the case has been returned to the Board for the purpose of appellate disposition.

In addition to the paper claims files, the Veteran also has an electronic claims file in Virtual VA and VBMS.  The Board has reviewed both the paper and electronic claims files in rendering this decision.


FINDING OF FACT

The Veteran's bilateral ankle disability results in painful and limited motion of a major joint.  He does not have marked limitation of motion.


CONCLUSION OF LAW

1.  Right ankle disability is no more than 10% disabling.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §4.71a, Diagnostic Code 5271 (2013).

2.  Left ankle disability is no more than 10% disabling.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §4.71a, Diagnostic Code 5271 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

This appeal arises from a notice of disagreement with the evaluation of a disability rating following a grant of service connection.  As the January 1998 rating decision granted the Veteran's claim of entitlement to service connection for right and left ankle disability, the claim is now substantiated.  As such, the filing of a notice of disagreement as to these determinations does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a). 

Under these circumstances, VA fulfilled its obligation to advise and assist the Veteran throughout the remainder of the administrative appeals process, and similarly accorded the Veteran a fair opportunity to prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs), Social Security Administration (SSA) records, and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims. 

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran appropriate VA examination most recently in January 2011.  The VA examination report is thorough and supported by the other treatment evidence of record.  The examination report discussed the clinical findings and the Veteran's reported history as necessary to rate the right and left ankle disabilities.  The examination report also discussed the impact of the disability on the Veteran's daily living. 

Given the January 2011 VA examination and report and the subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its December 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board also notes that in October 2010, the Veteran set forth his contentions at a hearing before the undersigned.  The record reflects that at this hearing the undersigned set forth the issue to be discussed at the hearing, focused on the elements necessary to substantiate the claim, and sought to identify any further development, including the possibility of another VA examination.  These actions satisfied the duties to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  Notably, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2013); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Here, the disabilities have not materially changed and uniform evaluations are warranted

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or maligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

As to an increased rating under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5271, the Board notes that within 38 C.F.R. § 4.71a are multiple DC's that evaluate impairment resulting from ankle disorders, including DC 5270 (ankylosis), DC 5271 (limitation of ankle motion), DC 5272 (ankylosis of the subastragalar or tarsal joint), DC 5273 (malunion of the os calcis or astragulus), and DC 5274 (astragalectomy). 

Ankylosis refers to immobility and consolidation of a joint due to disease, injury, or surgical procedure).  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 91 (27th ed. 1988).  See also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, NOTE (5) (defining ankylosis as fixation of a joint in a particular position). 

As the lay and medical evidence does not reflect a history of ankylosis, malunion of the os calcis or astragalus, or astragalectomy, the criteria of DCs 5270, 5273 and 5274 do not apply.

The criteria of DC 5271 provide a 10 percent rating for moderate limitation of ankle motion.  38 C.F.R. § 4.71a, DC 5271.  A 20 percent rating is warranted for marked limitation of ankle motion.  Id.  Normal ankle motion is measured from 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  3 8 C.F.R. § 4.71a, Plate II.

The Board notes that the words "moderate" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2013).

In this case, following his request for increase, the Veteran was afforded a VA examination in February 2008, during which he was diagnosed as having bilateral degenerative joint disease of the ankles.

During the examination, the Veteran stated that since his last disability examination many years ago he had increasing pain, decreasing mobility and decreasing range of motion in his ankles.  The examiner noted that the Veteran complained of constant, moderate bilateral ankle pain with intermittent swelling and instability.  The Veteran denied taking any medication for his disability.  The examiner indicated that the Veteran was not currently employed.  The Veteran asserted that he last worked in December 2007 as a security guard, but was unable to perform his duties due to an inability to climb and problems with concentration.  The Veteran reported that he also had difficulty sleeping, dressing, bathing, and toileting due to the pain.  He indicated that he experienced daily severe flare-ups of pain that last all day.  He stated that he used a cane as an assistance device but with poor response.

The examiner found that the Veteran exhibited 20 degrees of dorsiflexion (normal is 20 degrees), 40 degrees of plantar flexion (normal 45 degrees), 10 degrees of inversion, and 4 degrees of eversion, all with pain upon motion.  The examiner noted that there were no additional limitations following repetitive use.  He indicated that there was palpable tenderness at both ankles.  He asserted that there was no instability and the Veteran's strength was 5/5.  

During the Veteran's hearing, he testified that his bilateral ankle disability had worsened since his last VA examination in February 2008 and he asked for a new VA examination to determine the current severity of his bilateral ankle disabilities. 

During the January 2011 VA examination, the Veteran complained of daily bilateral ankle pain being present at all times.  The examiner noted that upon physical examination the Veteran's ankles were basically at 10 degrees of plantar flexion while he was sitting in his wheelchair.  The examiner reported that he attempted and asked the Veteran to range his ankles, but noted the Veteran had no range of motion whatsoever with dorsiflexion, plantar flexion, and no inversion or eversion.  The Veteran asserted that he was doing the best he could.  The examiner indicated that the Veteran had tenderness to palpation diffusely in the ankles over the lateral malleolus and medial malleolus, as well as the anterior ankle joint itself.  He added that there was no unusual joint effusion, warmth, redness or crepitus.  The examiner noted that the Veteran had normal stability in the ankles and his strength was 1/5 bilaterally, but indicated it did not appear the Veteran was putting forth appropriate effort during the examination.

The examiner opined that it appeared that the Veteran was not putting forth appropriate effort on the examination, and there were no other objective abnormalities to state why he had absolutely no range of motion.  The examiner asserted that the x-rays revealed mild osteodegenerative changes in both ankles.  In conclusion, the examiner reiterated that there were no objective reasons seen on examination or x-rays to why the Veteran was unable to range his ankles. 

The Veteran's VA treatment records and SSA records were also reviewed by the Board.  The records document his complaints and/or treatment for left and right ankle pain and lost motion.

The Veteran has been assigned a 10% evaluation for each ankle.  The current evaluation contemplates periarticular pathology productive of painful motion.  The evaluation is also consistent with moderate limited motion.  In order to warrant a higher evaluation, he must have the functional equivalent of marked limited motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Applying the criteria to the facts of this case, the Board finds that the criteria for separate ratings greater than 10 percent for service-connected right and left ankle disabilities have not been met.  In this respect, the credible lay and medical evidence establishes that the Veteran's bilateral ankle disability results in painful motion with motion loss less than marked in degree even when considering functional limitation on use; there is no ankylosis.

With respect to current right and left ankle motion, while the Veteran was afforded an opportunity to report for a VA examination in January 2011 his failure to actively participate in the examination has been well-documented by the examiner and he has not provided any reason for his lack of participation.  The examiner noted multiple times that the Veteran did not appear to be putting forth appropriate effort on examination to determine the severity of his ankle disabilities.  As the Court of Appeals for Veterans Claims has held, "[t]he duty to assist in the development and adjudication of a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Given the Veteran's lack of effort to determine the current severity of his disabilities, the Board finds his actions are tantamount to a failure to attend the VA examination.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  Thus, the January 2011 examination findings regarding right and left ankle motion have no probative value. 

Given the above, the Board must rely on the remaining evidence of the record.  Additional evidence of record includes the February 2008 VA examination.  The Board finds that when considering the Veteran's complaints of pain and the clinical evidence of record, which shows range of motion of dorsiflexion to 20 degrees and plantar flexion to 40 degrees, bilaterally, the evidence demonstrates that his adverse symptomatology equates to no more than "moderate" limitation of motion in both ankles.  38 C.F.R. § 4.71a.  Accordingly, an increase rating is not warranted under Diagnostic Code 5271.

Overall, the February 2008 VA examination report provides highly probative evidence against separate ratings greater than 10 percent based upon limitation of motion under DC 5271.  In this respect, these records do not show, or more nearly approximate, the criteria for marked limitation of right and/or left ankle motion even when considering functional loss of use under 38 C.F.R. §§ 4.40 and 4.45.

As stated above, the Board also finds no additional DCs applicable to the bilateral ankle claims.  In this respect, there is no lay or medical evidence of ankylosis (DCs 5270 and 5272), malunion of the os calcis or astragalus (DC 5273 or astragalectomy (DC 5274).  

To the extent that there is lay evidence of pain, we find the statements credible.  However, to the extent that he has indicated that he has no motion, such evidence is inconsistent with the medical evidence and is not credible.  Similarly, the lay evidence of instability is equally not credible when compared with the medical evidence.   The Board places greater probative weight to the specific clinical findings by trained clinicians than the Veteran's generalized allegations.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

Extraschedular Considerations

The Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the service-connected right and left ankle disabilities are so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

In this regard, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996). 

Otherwise, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. 

A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

As discussed, there are higher ratings available under the Rating Schedule, but the Veteran's disability is not productive of such manifestations.  Therefore, it cannot be said that the available schedular evaluation for the disability is inadequate. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the service-connected bilateral ankle disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 33 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

ORDER

A rating greater than 10 percent for service-connected right ankle is denied.

A rating greater than 10 percent for service-connected left ankle is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


